Citation Nr: 0105273	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  00-00 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, including post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from July 1977 to August 1979.

This appeal comes to the Board of Veterans' Appeals (Board) 
from 1999 RO rating decisions that denied the veteran's 
claims for service connection for PTSD and schizophrenia as 
not well grounded.


REMAND

The RO denied the claim for service connection for an 
acquired psychiatric disability, including PTSD, as not well 
grounded.  The Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be 
codified at 38 U.S.C.A. §§ 5100, 5103A, and 5126, and to be 
codified as amended at 5102, 5103, 5106 and 5107) eliminated 
the concept of a well-grounded claim and redefined VA's duty 
to assist a veteran in the development of a claim.  In this 
case, there is additional VA duty to assist the veteran in 
the development of his claim and to provide him with due 
process.

Some VA medical reports of the veteran's psychiatric 
treatment in late 1999 were not considered by the RO.  The 
record does not show that the veteran or his representative 
waived initial consideration of this evidence by the RO.  Due 
process requires that the RO consider all relevant evidence 
and provide the veteran with an appropriate supplemental 
statement of the case.  38 C.F.R. § 20.1304(c) (2000).

The veteran should be given the opportunity to submit 
additional evidence in support of his claim and the RO should 
assist him in obtaining this evidence.  The RO should notify 
the veteran of any unsuccessful efforts to obtain evidence, 
explain the efforts made to obtain the evidence, and describe 
the further action that will be taken on his claim under the 
provisions of the above-noted new legislation.

The veteran reports that he received treatment for his nerves 
in service, and service medical records show he was seen for 
complaints of insomnia and tension on one occasion, and for 
stomach problems on several occasions, for which he was given 
Atarax and Vistaril (psychoactive drugs) among other 
medications.  An examination is warranted to assess the 
relationship, if any, between these events and the veteran's 
current mental disorder.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation or 
treatment for psychiatric problems since 
separation from service.  Names and 
addresses of the medical providers, and 
dates of evaluations and treatment, 
should be listed.  After obtaining any 
needed release forms from the veteran, 
the RO should directly contact the 
medical providers and obtain copies of 
the records not already in the file.

2.  The veteran should be afforded a 
psychiatric examination to determine 
whether his current mental disorder is 
related in any way to service.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  The examiner should 
offer an opinion as to whether it is at 
least as likely as not that the veteran's 
current mental disorder began in or is 
otherwise related to events that occurred 
during service.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

3.  The RO should review the veteran's 
claim on the merits.  If the benefit 
sought on appeal is denied, the veteran 
and the representative should be provided 
with an appropriate supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence, including the VA 
reports of the veteran's psychiatric 
treatment in the late 1990's, and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




